Title: E. F. van Berckel to Benjamin Franklin: A Translation, 23 September 1778
From: Berckel, Engelbert François van
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Amsterdam, 23 September 1778
      
      The undersigned, Councilor Pensionary of the City of Amsterdam, has the honor to inform all the gentlemen who find themselves duely commissioned by the congress of the United States of America, that he finds himself authorized by the burgomasters of the city to declare in their name that, assuming the said congress will not enter into any agreement with the English commissioners that would be harmful or prejudicial to the trade of the Republic of the Netherlands in Europe, either directly or indirectly, the aforementioned burgomasters will be entirely disposed to facilitate matters on their part and as much as may depend upon them, so that as soon as the independence of the said United States in America is recognized by the English, it will be able to at once settle and conclude a treaty of perpetual friendship between this Republic and the said United States containing the broadest reciprocal advantages in trade between the subjects of the two nations.
      The undersigned has the honor to add that it is the intention of the said burgomasters that the present statement be used as will be deemed appropriate, not doubting that it will be used with all the necessary precautions so that nothing will occur to aid those who would like to see such a project fail or at least made difficult to implement, when its sole purpose is to increase the happiness and true reciprocal interests of the two republics.
      
       E. F. Van Berckel
      
     